        Case 2:15-cr-00170-PD Document 78 Filed 02/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
        v.                                   :       Crim. No. 15-170
                                             :
QUASIM CUNNINGHAM                            :
                                             :

                                        ORDER

     AND NOW, this 5th day of February, 2021, it is hereby ORDERED as follows:

  1. Having been appointed to represent Defendant for the purposes of litigating a

     compassionate release request, the Federal Community Defender Office for the Eastern

     District of Pennsylvania SHALL file on the docket its position regarding that request—

     doing so in its capacity as Defendant’s counsel—no later than February 10, 2021. (See

     Doc. No. 68) (“The Federal Community Defender Office for the Eastern District of

     Pennsylvania is APPOINTED to represent Defendant Quasim Cunningham . . . .”)

  2. Defendant’s pro se release request (Doc. No. 70) is DENIED without prejudice.

     Defendant is not entitled to hybrid representation. See United States v. Turner, 677 F.3d

     570, 578 (3d Cir. 2012).


                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond
                                                        ______________________
                                                        Paul S. Diamond, J.
